FILED

                                                             MAR 14,2013

                                                     In the Office ofthe Clerk of Court
                                                   W A State Court of Appeals, Division III

           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

EDDIE E. ACORD and SHARON K.                  )          No. 30323-3-III
ACORD, husband and wife,                      )
                                              )
                            Respondents,      )
                                              )
      v.                                      )
                                              )          PUBLISHED OPINION
BRITTON K. PETTIT and L YNNETTE               )
F. PETTIT, husband and wife,                  )
                                              )
                            Appellants.       )

       SWEENEY, 1. - The trial judge here awarded title to a strip of land to the plaintiffs

after concluding that they and their predecessors had adversely possessed the property.

The appellants challenge the factual and legal basis for the court's ruling on a number of

grounds. We conclude that the judge properly admitted testimony, from a previous trial,

of a witness who had died. We conclude that the court properly admitted the opinions of

the respondents' expert on logging operations on the disputed property. And we

ultimately conclude that the court's findings support the necessary elements of adverse

possession. We then affinn the judgment of the trial court.
No. 30323-3~III
Acord v. Pettit


                                           FACTS

       Eddie E. Acord and Sharon K. Acord and Britton K. Pettit and Lynnette F. Pettit

own adjacent property. The Acords' property is situated to the north of the Pettits. This

dispute is over an approximately 100-foot strip between the two parcels. The contested

property is forest land.

       The Acords purchased 180 acres of property from Fred and Carol Chandler in

September 1991. The Pettits purchased 20 acres of property that borders the Acords'

property to the south, from Leigh Robertson on August 21, 2000.

       The Pettits obtained a permit to log their property in 2005. Walter Acord then

logged his father's property to a fence line in the contested area. This dispute followed.

The Pettits filed a stumpage lien on March 21, 2006, and claimed title to the logs the

Acords had harvested between the section line and the fence line. The Pettits sued in

small claims court to recover the value of the logs. The Acords responded with a suit to

quiet title to the disputed property by adverse possession. They prayed for damages from

the timber harvest that the Pettits interrupted and for release of the Pettits' stumpage lien.

       At trial, the Acords planned to use the transcript of earlier testimony of their

predecessor, Fred Chandler, to show the necessary use of the disputed strip of land. The

earlier 1996 suit by the Acords established ownership by adverse possession against their

neighbors to the east, Carl and Donna Thomsen. Fred Chandler had died in the interim.


                                              2

No. 30323-3-111
Acord v. Pettit


The Pettits moved to prohibit use of this prior testimony. They argued that his testimony

in the previous trial was irrelevant because that suit was over an east west boundary

whereas this suit was over a north south boundary. And they argued that his previous

testimony failed to satisfy the requirements ofER 804(b)(l)1 because they had not been

able to cross-examine Mr. Chandler. The Acords responded that Mr. Chandler's 1996

testimony was relevant to the current case because it included information about when

fences on the property were built, by whom, and for what purpose, including that portion

of the fence south of the Acords' property that played a role in the judge's decision here.

The judge agreed with the Acords and ordered publication of the 1996 transcript.

       During the earlier 1996 trial, Mr. Chandler testified that he purchased 160 acres

from John and Jacqueline Sperber in 1972. In 1974, he purchased an additional 20 acres

from Grouse Creek Associates. He testified that the property did not have a fence in

1974 and that he hired Jim Bosingham, a surveyor, to establish the boundary of his

property. Mr. Chandler marked the boundary line with a fence after the perimeter was


       I   ER 804(b)( 1) states:
             (b) Hearsay Exceptions. The following are not excluded by the
      hearsay rule if the declarant is unavailable as a witness:
             (1) Former Testimony. Testimony given as a witness at another
      hearing of the same or a different proceeding, or in a deposition taken in
      compliance with law in the course of the same or another proceeding, if the
      party against whom the testimony is now offered, or, in a civil action or
      proceeding, a predecessor in interest, had an opportunity and similar motive
      to develop the testimony by direct, cross, or redirect examination.
                                             3
No.30323-3-II1
Acord v. Pettit


surveyed. Exhibit (Ex.) 16, at 11. He testified that he fenced the east line and then

continued the fence to the southwest comer of the property where he continued the fence

along his southern line. He testified that he fenced the south side of the property he

purchased from Grouse Creek Associates according to the unofficial "survey on the south

side of my property at the same time." Ex. 16, at 34. He testified that, when he sold his

property to the Acords in 1991, the fence was still in good repair and that he had

regularly maintained it once or twice a year. Ex. 16, at 22,24. During cross-examination

in this first trial, he twice reiterated that he fenced his southern border in 1974 and

regularly maintained the fence. Ex. 16., at 34,35,43.

       During the trial giving rise to this appeal, witnesses testified about maintaining the

boundary fence. Walter Acord was an adult when his parents bought the property. He

testified that he moved to the area in 1996 and that he worked on the southern fence and

rebuilt the gate on the south easement road. Eddie Acord also testified that he maintained

the southern fence in the disputed area, explaining that he "cut trees off of it and stuck it

back up." Report of Proceedings (RP) at 40.

       The Acords presented testimony that the disputed area had been used to cut wood.

The Acords presented testimony of an expert, Al Lang. Mr. Lang had worked for the

Department of Natural Resources for over 30 years as an engineer, surveyor, and forester.

He then worked as a private forest consultant after retirement. At trial, he identified


                                              4

No. 30323-3-III
Acord v. Pettit


photos of 12 stumps he analyzed in the disputed area. He testified that he compared the

stumps between the survey line and the fence line (the area in dispute) with comparable

property that had been logged in 1976. He concluded based on this experience and these

observations that the stumps in the disputed area had been cut between 1976 and 1980.

And he observed that the stumps had been cut to the fence line.

       The Pettits objected that the testimony did not pass the Frye 2 test because there

were no peer reviewed articles to support his method of dating the stumps in the disputed

area. The Acords responded that the Frye test did not apply and Mr. Lang simply had to

show that he had knowledge and expertise beyond the average person. The court agreed

with the Acords and allowed Mr. Lang to testify, "There's no peer review articles for

sure, but again, [Mr. Lang's] been a forester in Idaho and Washington and he has been

working in this part of the area for again about forty years. So for those reasons in the

belief that the various environmental factors are much the same, I'll allow the opinion."

RP at 128.

       At the end of the trial, the court entered conclusions of law including:

   • 	 The Chandlers and then the Acords had exclusive possession of the Acord
       property, including the contested area, for a total of 21 years, from 1974 to 1995,
       as evidenced by the boundary fence to the south, which established exclusive
       dominion. Clerk's Papers (CP) at 375-76.



       2 Frye   v. United States, 54 App. D.C. 46, 293 F. 1013 (1923).

                                              5

No.30323-3-III
Acord v. Pettit


   • 	 The Acords' possession was actual and uninterrupted because they lived on the
       property and the Chandlers and then the Acords made ongoing use of the
       contested area by logging and cutting firewood. CP at 376.

   • 	 The Acords and the Chandlers treated the contested area as "theirs as against the
       world throughout the statutory period." They had it fenced, and kept the fences
       maintained. Their overt actions prove the hostility and claim of right element of
       adverse possession. "Their possession of the wooded area which included the
       contested area, was clear to the world." CP at 376.

   • 	 The acts of the possessors were sufficiently open and notorious to manifest to
       others a claim to the contested area, given the character of the land.

   • 	 Vesting of title occurs once the 10-year period of adverse possession is completed.
       The Acords' claim to the contested area dates back to 1974 and therefore their
       interest in the contested area vested in 1984. CP at 377.

   • 	 Leigh Robertson interrupted the use ofthe eastern part of the Acords' property in
       1995 by bulldozing the fence. Following this incident, the Acords stopped making
       use of the eastern part of the contested property. CP at 377.

   • 	 The Pettits and Leigh Robertson have made exclusive use of the contested area
       since 1995. The Pettits have adversely possessed the entire contested area since
       August 2000. CP at 377-78.

   • 	 The Acords acquired their title to the contested forest land by adverse possession
       under the law in effect in 1984. RCW 7.28.085 did not take effect until June 11,
       1998. CP at 378. The Pettits cannot claim the contested area by adverse
       possession because they have not made substantial improvements under RCW
       7.28.085 and are not record holders. CP at 378.

      The court then quieted title to the disputed property to the Acords and released the

stumpage lien. The court ordered that the Pettits were "forever barred" from asserting




                                            6

No.30323-3-III
Acord v. Pettit


any right or interest to the disputed property. The court also dismissed the Acords' claim

for money damages and attorney fees and costs.

                                       DISCUSSION

ADVERSE POSSESSION

       Essentially, the Pettits contend that the Acords have not made a sufficient showing

to establish ownership by adverse possession based on the evidence that should have

been admitted and considered by the court.

       To establish their claim of ownership by adverse possession, the Acords had to

show possession that had lasted for 10 years and that was (1) exclusive, (2) actual and

uninterrupted, (3) open and notorious, and (4) hostile. Chaplin v. Sanders, 100 Wn.2d

853, 857,676 P.2d 431 (1984); ITT Rayonier, Inc. v. Bell, 112 Wn.2d 754, 757, 774 P.2d

6 (1989); RCW 4.16.020. The Acords can also "tack" the possession of a predecessor in

interest to establish the use required for adverse possession. Roy v. Cunningham, 46 Wn.

App. 409, 413, 731 P.2d 526 (1986); RCW 4.16.020.

       Open and notorious requires a showing of use consistent with ownership.

Chaplin, 100 Wn.2d at 863. The use and occupancy only needs to be like that of a true

owner, considering the land's nature and location. Id. at 861. Hostile requires a showing

that the claimant treated the land as his own for the statutorily required period. Id. at

860-61.


                                              7

No. 30323-3-III
Acord v. Pettit


       Admission ofFred Chandler's Testimony

       Fred Chandler's testimony, in the earlier 1996 suit, was central to the Acords'

claim of adverse possession. The Pettits contend the court erred by admitting that

transcript. They argue that Mr. Chandler's testimony was inadmissible hearsay

prohibited by ER 804(b)( 1)3 because the earlier trial related to a different parcel of

property and his testimony was not subject to adequate cross-examination.

       The admission of this testimony was a discretionary decision vested in the trial

judge responsible for trying the case. State v. Mason, 160 Wn.2d 910, 922, 162 P .3d 396

(2007). Our review is therefore for abuse of discretion. State v. DeSantiago, 149 Wn.2d

402,411,68 PJd 1065 (2003). Former testimony of an unavailable witness is admissible

if the party against whom it is offered "had an opportunity and similar motive to develop

the testimony by direct, cross, or redirect examination" when the witness testified. ER

804(b)( 1); DeSantiago, 149 Wn.2d at 411. The question facing the judge here was

"whether the questioner had a substantially similar interest in asserting that side of the

issue." United States v. DiNapoli, 8 FJd 909,912 (2d Cir. 1993). The proceedings did

not have to be identical. State v. King, 113 Wn. App. 243,292,54 PJd 1218 (2002).




       3 Declarant unable to be present or to testify at the hearing because of death or
then existing physical or mental illness or infirmity.

                                              8

No.30323-3-III
Acord v. Pettit


       Also the "predecessor-in-interest" language ofER 804(b)(I) has been interpreted

broadly by federal courts and Washington state courts. Indeed, the courts have dispensed

with any technical and narrow definition of the term and instead examine whether the

party against whom the evidence was previously offered had an opportunity and similar

motive to develop and challenge the testimony by cross-examination. So a previous party

having like motive to develop the testimony by cross-examination about the same matter

is a predecessor in interest to the present party for purposes of this rule. See State v.

Whisler, 61 Wn. App. 126, 135,810 P.2d 540 (1991) ("no legitimate rationale" to

disallow former testimony "so long as the 'opportunity and similar motive' requirements

ofER 804(b)(1) are met"); Allen v. Asbestos Corp., 138 Wn. App. 564, 579,157 PJd

406 (2007) ("the predecessor in interest exception requires the predecessor to have the

opportunity to examine the witness"); Lloyd v. Am. Export Lines, Inc., 580 F.2d 1179,

1187 (3d Cir. 1978) ("'if it appears that in the former suit a party having a like motive to

cross-examine about the same matters as the present party would have, was accorded an

adequate opportunity for such examination, the testimony may be received against the

present party'" (quoting CHARLES MCCORMICK, HANDBOOK OF THE LAW OF EVIDENCE,

§ 256, at 619-20 (2d ed. 1972))); Clay v. Johns-Manville Sales Corp., 722 F.2d 1289,

1295 (6th Cir. 1983) ("'the previous party having like motive to develop the testimony

about the same material facts is, in the final analysis, a predecessor in interest to the


                                               9

No. 30323-3-111
Acord v. Pettit


present party' " (quoting Lloyd, 580 F .2d at 1187)). In Clay, the court refused to endorse

'''an extravagant interpretation of who or what constitutes a "predecessor in interest," it

preferred one "that is realistically generous over one that is formalistically grudging.'"

Clay, 722 F.2d at 1295 (quoting Lloyd, 580 F.2d at 1187). This common sense practical

application of this rule can easily be applied by trial judges exercising their discretion in

these matters.

       ER 804(b)( 1) does not mechanically define the extent to which the issues in the

former proceeding must correspond to the issues in the later proceeding. And published

cases suggest that the issues need not be identical. King, 113 Wn. App. 243 (videotape

testimony of witness's former testimony held admissible even though issues not

identical); Bailey v. S. Pac. Transp. Co., 613 F.2d 1385 (5th Cir. 1980) (testimony of

former viCtim ora similar accident at same railroad crossing allowed); Young v. Key

Pharm., Inc., 63 Wn. App. 427, 819 P.2d 814 (1991) (testimony of former witness in

almost identical products liability case allowed).

       The Pettits argued that they had no predecessors in interest because the southern

boundary of the Acords' property was not an issue in the former case and therefore there

was no motive for thorough cross-examination of Fred Chandler relating to evidence

about the southern line. CP at 294-99. The judge reviewed significant portions of that

testimony on the record and concluded that the Thomsens' interest and motives in


                                              10 

No.30323-3-II1
Acord v. Pettit


examining Fred Chandler "were the same as those of the party against whom the witness'

testimony is later offered." RP at 297-303. And he found that "[t]he motive was to call

into question how the fence was constructed, what the purpose of the fence was, where it

was put down." RP at 302.

       We conclude then that the court's reasons for admitting this prior testimony were

tenable. See O'Banion v. Owens-Corning Fiberglass Corp., 968 F.2d 1011 (10th Cir.

1992) (no error in admission of trial testimony given by an expert in a former case where

the plaintiffs' predecessors in interest had an opportunity to thoroughly develop the

expert's testimony through cross-examination at trial). The Thomsens, who were

defending an adverse possession claim to the Acords' east line had a similar opportunity

and motive to challenge Fred Chandler's statements pertaining to how he established his

east and south lines based upon the construction of fences along the east and south lines

of the Chandler (now Acord) property.

       The same fence was implicated in both cases and questions as to its location, when

it was built, and how often it was maintained was then relevant in both trials. The

attorney for the defendants in the earlier adverse possession suit cross-examined Mr.

Chandler about the relevant details of the fence. He questioned about when it was built

and how often it was maintained.· Ex. 16, at 32-44.




                                            11 

No. 30323-3-111
Acord v. Pettit


       Elements ofAdverse Possession

       The court concluded that this boundary fence was evidence that the Chandlers and

their successors in interest, the Acords, had exclusive possession of the Acord property,

including the contested area, for 21 years, starting in 1974. The court relied in part on

Wood v. Nelson. 4 There the court held that a fence that had separated property for more

than 10 years, combined with the possessor occasionally cutting wild grass up to the

fence line, was sufficient to constitute adverse possession. Because "[a] fence is the

usual means relied upon to exclude strangers" and exclusion is another indication of

possession, the existence of a fence is dispositive. The court in Wood also concluded that

              [w]here a fence purports to be a line fence, rather than a random one,
       and when it is effective in excluding an abutting owner from the unused
       part of a tract otherwise generally in use, it constitutes prima facie evidence
       of hostile possession up to the fence.

Id. at 541 (emphasis omitted).

       The Pettits argue that the fence here was not a boundary fence, but "a pre-existing

containment fence constructed ... prior to Mr. Chandler's ownership." Br. of Appellants

at 7. They argue that without Mr. Chandler's testimony, there is no evidence to support

the court's finding that Mr. Chandler constructed a fence on the property. And, while

that is certainly a tenable argument, it is one that was ultimately rejected by the trial



       4   Woodv. Nelson, 57 Wn.2d 539, 540,358 P.2d 312 (1961). 


                                              12 

No.30323-3-III
Acord v. Pettit


judge. The judge rejected both the argument that Mr. Chandler's testimony was

inadmissible and he rejected the Pettits' arguments on the significance of that testimony

and he was privileged to do just that. Rognrust v. Seto, 2 Wn. App. 215, 221,467 P.2d

204 (1970), overruled on other grounds by Chaplin, 100 Wn.2d 853.

       There was more than ample evidence to support the court's finding that a fence

existed on the property in 1974. First, a number of surveys confirm the existence of the

fence. A 1997 survey shows the east fence along the eastern boundary of the Acords'

Tax Parcel No. 5230475 extending into the Pettit parcel to the South. Ex. 10. A 2003

survey shows the south fence extending into the Pettits' property from the west. Ex. II.

A 2004 survey of the northeast quarter of section 7 shows an "existing fence" running

east to west and located just south of the section line. Ex. 104. And, in his written report,

Mr. Lang noted, "[a]n established fence has been the common boundary of this line

between various past landowners. A survey ... placed the line 100+ feet to the North of

this common established fence line." CP at 123. Both Walter and Eddie Acord testified

that they maintained the fence. And Mr. Chandler testified about the construction and

maintenance of the southern boundary fence; he said it was built in 1974 and that he

regularly maintained it.

       The Pettits point to the testimony of Fred Chandler's son and stepdaughter, Brian

Chandler and Jill Metlow, to show that the fence in question was not a boundary fence.


                                             13 

No.30323-3-II1
Acord v. Pettit


Brian Chandler testified that he lived on the property from 1971 until 1987 and denied

any knowledge of who built or maintained the fence on the southern part of the property.

He also testified that he was only four years old in 1972. Ms. Metlow testified that she

was 14 years old when she moved onto the property in 1971 with her parents. She

testified that the fence on the southern part of the property was not serviceable and denied

that her family built the fence. She also testified that she married in 1973 and moved

away from the property. But none of this is helpful here on review. The credibility of

these witnesses, the weight to be attached to their observations and opinions, and the

persuasiveness of the evidence were all matters for the judge trying the case, not us.

State v. Thomas, 150 Wn.2d 821,874-75,83 P.3d 970 (2004).

       And the judge considered the testimony of Mr. Chandler's children but found Mr.

Chandler's testimony more persuasive. He noted that Brian Chandler was only 6 or 7

years old when his father built the fence and that Ms. Metlow had already moved away.

He noted that "[t]he father and property owner, Frank Chandler, operated a dairy farm in

his years on the property. He was in a better position than his son and stepdaughter to

know whether the boundaries were measured and a boundary fence erected." CP at 372.

The court found that Mr. Chandler's testimony was clear on relevant points, particularly

that the fence around his property was meant to establish a boundary. The Acords

produced sufficient evidence to establish that a fence existed and had been considered a


                                            14 

No. 30323-3-111
Acord v. Pettit


boundary fence. The existence of that fence was dispositive evidence of "hostile"

possession. Wood, 57 Wn.2d at 540; Chaplin, 100 Wn.2d at 861. The fence was built in

1974, was visible to others, and kept in good repair. The fence was treated as a boundary

line, not a random line, and is therefore a "'clear assertion of possession and dominion.'"

Danner v. Bartel, 21 Wn. App. 213,216,584 P.2d 463 (1978), overruled on other

grounds by Chaplin, 100 Wn.2d at 861.

       The Chandlers' and the Acords' use of the disputed property was also consistent

with the character and nature of the property. This was forest property. The Chandlers

and the Acords cut trees and firewood in the area. Mr. Chandler testified that he cut trees

in the disputed area around 1984 (Ex. 16, at 13) and Mr. Acord testified that he cut

firewood in the disputed area from the time of purchase to the late 1990s. Walter Acord

testified that he logged to the south side of his father's property in 1997 and again in

2006. Indeed, the 2006 logging operation precipitated this litigation. Mr. Lang testified

that the disputed area had been logged between 1976 and 1980, which brings us to our

next point.

EXPERT TESTIMONY

       The Pettits challenge the court's finding that the area was logged from 1976 to

1980. They argue that the "sole basis for the alleged logging in the contested area was

speculation by an expert, Al Lang." Br. of Appellant at 20. They characterize Mr.


                                             15 

No.30323-3-II1
Acord v. Pettit


Lang's opinion testimony as "junk science" and contend, as they did in superior court,

that the judge should have excluded his testimony as inadmissible under Frye. Id.

       Evidence derived from a scientific theory is admissible only if the theory has

general acceptance in the relevant scientific community. State v. Copeland, 130 Wn.2d

244,256-57,922 P.2d 1304 (1996). However, a Frye analysis need not be undertaken to

admit evidence that does not involve new methods of proof or new scientific principles

from which the conclusions are drawn. State v. Russell, 125 Wn.2d 24,69, 882 P.2d 747

(1994); Bruns v. Paccar, Inc., 77 Wn. App. 201,215-16,890 P.2d 469 (1995) (Frye

inapplicable to expert testimony that low levels of chemicals found in the cab of new

truck could produce low level sensory irritation experienced by drivers because experts

relied on established scientific methods of air sampling, chemical analysis, clinical

examination, and questionnaires).

       The Pettits mischaracterize Mr. Lang's opinion evidence as "novel" scientific

evidence, requiring a showing of acceptance in the scientific community. It is not; and

they made and make no showing that it is. Mr. Lang was clearly a well educated and a

very experienced forester. He was then clearly qualified as an expert. He compared the

appearance and condition of tree stubs and explained in some detail how those

comparisons were made, why the stubs had the appearance they had and what, in his

opinion, was the significance of all of thi~. That is classic expert testimony. Reese v.


                                             16 

No. 30323-3-111 

Acord v. Pettit 



Stroh, 128 Wn.2d 300,308,907 P.2d 282 (1995). And it was admissible if, in the judge's

opinion, it would help the trier of fact. ld. To characterize these opinions and the basis

of those opinions as junk science or scientifically novel is to mischaracterize them. The

Pettits made no attempt to show that the factual basis for the opinions (the appearance

and location of the stumps) was inaccurate or that the conclusions Mr. Lang drew from

that data were illogical or unfounded or scientifically novel. So whether the testimony

was admissible turned therefore on the application ofER 702 (testimony of experts).

       Again, the judge had broad discretion here. Miller v. Likins, 109 Wn. App. 140,

147,34 P.3d 835 (2001). "If scientific, technical, or other specialized knowledge will

·assist the trier of fact to understand the evidence or to determine a fact in issue, a witness

qualified as an expert by knowledge, skill, experience, or training, or education, may

testify thereto in the form of an opinion or otherwise." ER 702. Application of the rule

raises two questions: (1) does the witness qllalify as an expert, and (2) would the

witness's testimony be helpful to the trier of fact. State v. McPherson, 111 Wn. App.

747, 761, 46 P.3d 284 (2002). "'Practical experience is sufficient to qualify a witness as

an expert. '" ld. at 761-62 (quoting State v. Ortiz, 119 Wn.2d 294, 310, 831 P.2d 1060

(1992)).

       Mr. Lang easily passes this test. He had worked for 30 years at the Department of

Natural Resources as an engineer, surveyor, and a manager of 186,000 acres of timber.


                                               17 

No. 30323-3-III
Acord v. Pettit


He worked for over 15 years as a private forestry consultant. He carefully laid out the

basis for his opinions. He testified in some detail about his method of comparing tree

stumps on the disputed area with a comparable region along the Spokane River with a

similar habitat. He explained that the weather conditions and rotting factors in the two

regions were similar and that he is familiar with the region because he has lived and

worked in the area since 1966. Mr. Lang's testimony he.1ped the court determine the time

frame of logging on the disputed area. There was no abuse of discretion here.

ApPLICATION OF RCW 7.28.085 SUBSTANTIAL IMPROVEMENT

       The Pettits contend that the court should have required that the Acords show

evidence of "substantial improvement" on the disputed property to satisfy the

requirements ofRCW 7.28.085(1) (requiring "substantial improvements" to prove

adverse possession of forest land after 1998). They argue that the "Acords cannot prove

an adverse claim by their own use in the 6-2/3 years between their October 1991 move to

the property and the June 1998 effectiveness ofRCW 7.28.085." Br. of Appellants at 15.

They argue that there is no evidence of adverse use by the Acords' predecessors and

therefore the Acords have nothing to "tack" to their deficient 6-2/3 years of use. Id.

       The court concluded, on ample evidence, that the Acords' claim to the contested

area dates to 1974 when Mr. Chandler installed the boundary fence. And RCW

7.28.085(4) provides that the statute does "not apply to any adverse claimant who, before


                                             18 

No. 30323-3-111
Acord v. Pettit


June 11, 1998, acquired title to the lands in question by adverse possession under the law

then in effect." Here, title vested in 1984, 14 years before the June 11, 1998 deadline set

out in RCW 7.28.085(4). See El Cerrito, Inc. v. Ryndak, 60 Wn.2d 847, 855,376 P.2d

528 (1962) ("When real property has been held by adverse possession for 10 years, such

possession ripens into an original title."). The El Cerrrito court also noted that once a

person acquires title by adverse possession, he or she can transfer it to another party

without having title quieted in him or her prior to the conveyance. Id. The Acords' title

by adverse possession up to the existing fence line vested in 1984 and they are not subject

to the requirements ofRCW 7.28.085(1).

PETTIT ADVERSE POSSESSION

       The Pettits also contend that even if the Acords had at some point acquired title to

the property by adverse possession, they regained it through their use, color of title, and

the Acords' abandonment of the property.

       The court concluded that the Pettits and Leigh Robertson, starting in 1995, made

exclusive, actual and uninterrupted, open and notorious use of the eastern part of the

contested area. It also concluded that the Pettits adversely possessed the entire contested

area since August 2000. CP at 377-78 (Conclusion of Law G). However, citing to RCW




                                             19 

No. 30323-3-III
Acord v. Pettit


7.28.090,5 the court further concluded that the Pettits cannot claim the contested area by

adverse possession because they have not made the now statutorily required "substantial

improvements" within the contested area. CP at 378 (Conclusion of Law H). The court

concluded that they are not holders of record title because a registered land surveyor has

not established the boundaries of their property. CP at 378 (Conclusion of Law H). The

Acords challenge the court's conclusion that the Pettits otherwise met the elements of

adverse possession, as unsupported by the evidence.

       The Pettits do not assign error to conclusion of law G; however, they assign error

to conclusion of law H and contend they were not "adverse claimants" because they had

record title to the property. And the court therefore erred in applying the substantial

improvement required by RCW 7 .28.085( 1) since it only applies to those who claim

ownership by adverse possession.

       The Pettits refer to Exhibits 10, 11, and 104 to show that the boundary between the

properties was established by recorded surveys. They are mistaken. The 1988 survey by

Thomas E. Todd surveys the Acords' north property line and notes, "No monument

found or set." Ex. 104. Mr. Todd's 1992 survey shows the south corner with the

notation, "no monument found or set." Ex. 104. The 1997 survey by Thomas Todd



     5 The court cited RCW 7.28.090 when referencing "·substantial improvements."
Viewed in context, the court intended to cite RCW 7.28.085.

                                             20 

No.30323-3-III
Acord v. Pettit


again shows the notation at the south quarter comer, "No monument found or set." Ex.

10. And the 1997 survey by Richard Bard shows the east boundary of the Acord property

and notes, "No monument found." Ex. 104. A 2004 RFK Land Survey of the Stimson

property, west of the Pettits' land, set the north quarter corner of section 6. Ex. 11. But

there is no evidence that the common boundary line between the Acord and Pettit

properties has ever been surveyed. They have shown neither the substantial

improvements on the disputed property required by RCW 7.28.085 nor stakes and

boundary markers that might relieve them of that obligation.

       The court then correctly concluded that the Pettits failed to establish adverse

possession.

ATTORNEY FEES

       Both parties request attorney fees on appeal. The Pettits argue that the Acords

violated RCW 4.24.640 and are therefore liable to the Pettits for investigation and

litigation costs as well as reasonable attorney fees. The Acords contend they are entitled

to fees under RAP 18.1 and RCW 4.84.080(2). They also request their costs of appeal

pursuant to RAP 14.2 and 14.3.

       Under RAP 14.2, we may award costs to the prevailing party. The trial court

found that both parties prevailed on major issues in this case and therefore declined to

award costs to either party. We agree. Both parties partially prevailed, but neither one


                                             21 

No. 30323-3-111
Acord v. Pettit


substantially prevailed. Accordingly, neither party is entitled to attorney fees or costs

under the cited provisions. In re Marriage ofGoodell, 130 Wn. App. 381, 122 P.3d 929

(2005) (declining to award attorney fees where neither party was the substantially

prevailing party).

       We affirm the judgment of the trial court and refuse to award fees and costs on

appeal.




1 CONCUR: 





                                             22 

                                      No.30323-3-III


       SmOOWAY, A.C.J. (dissenting)        The outcome of this trial turned substantially on

the trial court's decision to admit the testimony of Fred Chandler, given in a different

case tried 15 years before this one and over 4 years before Britton and Lynnette Pettit

acquired their property. I agree with the majority that the trial court acted within its

discretion in concluding that the defendants in that case-Carl and Donna Thomsen-had

an opportunity and similar motive to cross-examine Mr. Chandler concerning the

location, use, and time of construction of what he contended was a boundary fence

around his ranch. But the Pettits were not parties to that suit. The Thomsens were not

the Pettits' "predecessor in interest" as that term has usually been understood. "[I]t is

generally unfair to impose upon the party against whom ... hearsay evidence is being

offered responsibility for the manner in which the witness was previously handled by

another party." H.R. REp. No. 93-650, at 15 (1973), reprinted in 1974 U.S.C.C.A.N.

7075, 7088. It was error, in my view, to treat ER 804(b)(l)'s reference to "the party

against whom the testimony is now offered, or, in a civil action or proceeding, a

predecessor in interest" as adding nothing meaningful to the rule, and was therefore an

abuse of discretion to admit Mr. Chandler's testimony.

       A number of federal cases support what Eddie and Sharon Acord urge as the
No. 30323-3-III - dissent
Acord v. Pettit


"'practical and expedient view'" that a prior party with a like motive to develop

testimony about the same material facts "'is, in the final analysis, a predecessor in

interest to the present party.'" Br. ofResp'ts at 26 (internal quotation marks omitted)

(quoting Dykes v. Raymark Indus., Inc., 801 F.2d 810,815-16 (6th Cir. 1986». The

Third, Fourth, and Sixth Circuit Courts of Appeal have adopted this reading; no federal

circuit court has explicitly rejected it.) See, e.g., Dykes, 801 F .2d at 815-17 (quoting Clay

v. Johns-Manville Sales Corp., 722 F.2d 1289, 1295 (6th Cir. 1983) (quoting Lloyd v.

Am. Export Lines, Inc., 580 F.2d 1179, 1187 (3d Cir. 1978»); Horne v. Owens-Corning

Fiberglass Corp., 4 F.3d 276, 283 (4th Cir. 1993); but cf In re Screws Antitrust Litig.,

526 F. Supp. 1316, 1319 (D. Mass. 1981) ("reluctance" to expansively define a

predecessor relationship "is justified"); Acme Printing Ink Co. v. Menard, Inc., 812 F.

Supp. 1498, 1526 (E.D. Wis. 1992) (adopting a "narrower construction" of the

party/predecessor requirement); Mark Lawrence, The Admissibility ofFormer Testimony

Under Rule 804(b)(l): Defining a Predecessor in Interest, 42 U. MIAMI L. REv. 975

(1988) (challenging the interpretative trend as not meaningfully ensuring fairness in the

use of prior depositions). In Murphy v. Owens-Illinois, Inc., 779 F.2d 340,343 (6th Cir.

1985), the Sixth Circuit recognized that this practical and expedient view "has, in effect,



       ) Because the federal rule is identical to ER 804(b)( 1), we can look to federal law
when interpreting the state rule. State v. DeSantiago, 149 Wn.2d 402, 414, 68 P.3d 1065
(2003).

                                              2
No. 30323-3-111 - dissent
Acord v. Pettit


collapsed the two criteria into one test."

       Some decisions included within this trend of authority have implicitly considered

circumstances in addition to a prior party's like motive to develop testimony about

material facts, however. In Dykes, for example, the Sixth Circuit affirmed a district

court's decision to admit the same deposition that had been at issue in Clay: that of a

medical director of 10hns-Mansville Corporation, which a number of plaintiffs suffering

from mesothelioma had offered against asbestos manufacturers who were not parties to

the case in which it was taken. It doing so, it characterized the medical director's

testimony as "the testimony of a very knowledgeable person who was aware of the

historical development of the specialized subject matter under examination," noting that

"nothing in the argument before us or before the district court challenges the accuracy of

the historical statements made by [him]." Dykes, 801 F .2d at 817. It relied upon his

essentially unchallenged and "unique position to discuss the scope of knowledge

available to the industry during his 20-year tenure" as an "additional reason we believe it

was not an abuse of discretion for the trial judge here to have admitted the deposition."

Id It concluded:

       Obviously, [FED. R. EVID.] 803 is not designed to deprive the opposite
       party of the historic right of cross-examination; rather, it is intended to
       permit parties to employ proof and testimony which is essentially reliable,
       cannot be effectively obtained in any other manner, and whose relevance
       andprobity is such that its introduction outweighs the possible prejudicial
       value which may result from denying cross-examination.


                                             3

No. 30323-3-111    dissent
Acord v. Pettit


Id. (emphasis added).

       Although Washington adopted ER 804(b)( 1) verbatim from the federal evidence

rules, Washington decisions have not construed "predecessor in interest" as expansively

as have these federal courts. The Acords have pointed to In re Estate ofFoster, 55 Wn.

App. 545,554 & n.7, 779 P.2d 272 (1989) but the discussion in Foster was dicta

inasmuch as the appellate court found the challenged testimony to be substantially

duplicative of another witness's testimony, thereby making it unnecessary to determine

whether the prior plaintiff had a similar motive and opportunity to develop the

testimony-and unnecessary to mention the party/predecessor in interest requirement at



       Other Washington decisions applying the exception to the hearsay rule have

treated "predecessor in interest," a term of art in substantive law, as defined in terms of a

privity relationship.3 In Allen v. Asbestos, Corp., 138 Wn. App. 564,579, 157 P.3d 406



       2 The Acords also relied on Keene v. Edie, noted at 77 Wn. App. 1068, 909 P .2d
1311 (1995) but as the Pettits correctly point out, the citation was improper. The opinion
in that case was designated "not for publication" and was withdrawn from the bound
volume. They finally relied on Young v. Key Pharmaceuticals, Inc., 63 Wn. App. 427,
819 P.2d 814 (1991), but in that case the testimony was offered against Key, a party to
the prior action, so the requirement that the evidence be offered against a party or
predecessor in interest was not at issue.
        3 See Lloyd, 580 F.2d at 1191 (Stem, J., concurring) (stating that "it seems clear"
that, as used in the rule, the term "was used in its narrow, substantive law sense" and may
include privies in estate, in blood, in representation, and in law); see also EI Cerrito, Inc.
v. Ryndak, 60 Wn.2d 847, 855-56, 376 P.2d 528 (1962) (speaking of "predecessor in

                                              4

No. 30323-3-III - dissent
Acord v. Pettit


(2007), Division One of this court held that the trial court properly excluded a deposition

offered by a plaintiff against Uniroyal due to the plaintiffs failure to demonstrate that

Raymark, a predecessor of Uniroyal, attended the deposition or examined the witness,

stating that "[b]ecause the predecessor in interest exception requires the predecessor to

have the opportunity to examine the witness and the deposition does not establish that

this opportunity existed, the trial court did not err in not applying the exception."

       In American National Fire Insurance Co. v. B&L Trucking & Construction Co.,

82 Wn. App. 646, 920 P .2d 192 (1996), aff'd, 134 Wn.2d 413, 951 P .2d 250 (1998),

Division Two affirmed a trial court's decision to admit the transcript of a deposition of a
                                4
witness in an earlier CERCLA action that Northern Insurance Company, the insurer

against whom the deposition was being offered, did not attend. The witness-Northern's

insured-was deposed again in the later Washington action, in a deposition that Northern

did attend. During the course of the deposition in the State action, a party presented

Northern's insured with his CERCLA deposition, had him adopt it, and marked the

deposition as an exhibit. The appellate court reasoned that Northern enjoyed the motive

and opportunity to develop the CERCLA deposition intended by the party/predecessor



interest" and privity interchangeably in an adverse possession case); OTR v. Flakey
Jake's, Inc., 112 Wn.2d 243,244, 770 P.2d 629 (1989) (using "predecessor" to connote
contractual privity).
       4Comprehensive Environmental Response, Compensation, and Liability Act, 42
U.S.C. §§ 9601-9675.

                                              5
No. 30323-3-III - dissent
Acord v. Pettit


requirement ofER 804(b)(l): it had "the opportunity to question [the witness] concerning

any statements he had made during that deposition" and "an opportunity to develop

further testimony on points raised, or not raised, during the CERCLA deposition." ld. at

668. It was only because Northern was able (although chose not) to make inquiry, and

because there is no temporal requirement in ER 804(b)(1), that the appellate court found

no abuse of discretion in admitting the deposition.

       Neither of these Washington decisions was brought to the attention of the trial

court here. After carefully considering the issue based on the authority that was brought

to its attention, the trial court ultimately relied on Professor Tegland's recognition of the

broad interpretation given the federal rule by the Third Circuit Court of Appeals in Lloyd.

Report of Proceedings (RP) at 7, 297; see 5D KARL B. TEGLAND, WASHINGTON

PRACTICE: COURTROOM HANDBOOK ON WASHINGTON EVIDENCE ER 804(b)( 1) at 470

(2011-2012 ed.).

       A number of authorities have pointed out that the broad reading given the hearsay

exception by the several federal circuits is difficult to reconcile with the history of the

federal rule. As sent to Congress by the United States Supreme Court, the prior

testimony exception t6 the hearsay rule would have admitted prior testimony if the party

against whom the testimony was offered or a party "with similar motive and interest" had

an opportunity to examine the witness. FED. R. EVID. 804(b)( 1) advisory committee note.

But the House Judiciary Committee objected to this formulation, for the unfairness

                                               6

No. 30323-3-III - dissent
Acord v. Pettit


reason that I reproduce above (,"it is generally unfair to impose ... hearsay evidence''').

2 MCCORMICK ON EVIDENCE § 303, at 350 (Kenneth S. Broun ed., 6th ed. 2006) (quoting

H.R. REp. No. 93-650, at 15). Accordingly, the judiciary committee "substituted a

requirement that 'the party against whom the testimony is now offered, or in a civil action

or proceeding a predecessor in interest, had an opportunity and similar motive' to

examine the witness, and this version of the rule was enacted." Id. (first emphasis added)

(footnote omitted).

       For its part, the Senate Judiciary Committee characterized the difference between

the version transmitted by the Supreme Court and that developed by the House

Committee as '" not great,'" rounding out a legislative history that "has left little concrete

guidance in determining congressional intent." Id. at 351 (quotIng S. REp. No. 93-1277,

at 28 (1974), reprinted in 1974 U.S.C.C.A.N. 7051, 7074; citing 4 CHRISTOPHERB.

MUELLER & LAIRD C. KIRKPATRICK, FEDERAL EVIDENCE § 492, at 792 (2d ed. 1994)).

McCormick concludes that "those courts that have read the language to mean no more

than the general requirement that the prior party have a similar interest appear to have

misconstrued the provision," even if, "interpreting the actions of Congress to require a

strict privity approach, while not unreasonable, appears too rigid." Id. at 352 (footnotes

omitted); accord Lloyd, 580 F.2d at 1190 (Stem, J., concurring) (stating that to predicate

admission on FED. R. EVID. 804(b)(l) "is contrary to the Rule's clear language and is

foreclosed by its legislative history"); Lawrence, supra.

                                              7
No. 30323-3-111 - dissent
Acord v. Pettit


       Given our task, which is to predict the meaning that our Supreme Court will attach

to ER 804(b)( 1), neither federal legislative history nor federal cases are controlling. State

v. Copeland, 130 Wn.2d 244,258-59,922 P.2d 1304 (1996) (federal case law

interpreting a federal rule does not bind Washington courts "even where the rule is

identical"). I reject the Acords' position that our Supreme Court will read the

party/predecessor requirement as adding nothing to the Washington rule. I have already

addressed the decisions of Divisions One and Two that have given "predecessor in

interest" its substantive law meaning. In addition, the law of evidence in Washington

predating the 1979 adoption of the evidence rules provided that prior testimony could be

admitted only if it was given in an action or proceeding between the same parties or, in

the case of Washington common law, "'that the party against whom the evidence is

offered, or his privy, was a party on the former trial.'" Finn v. Drtina, 30 Wn.2d 814,

820-21, 194 P .2d 347 (1948) (internal quotation marks omitted) (discussing former Rem.

Rev. Stat. § 1247 and quoting the common law rule as'stated in 16 Cyc. Evidence 1088

(1905)). I see no reason to believe that in adopting ER 804(b)(1) (with its express

reference to a party/predecessor requirement) our Supreme Court intended to dispense

with the historical requirement that a party required to contend with testimony it cannot

cross-examine must at least have had a privity relationship with the prior proceeding.

       Also relevant in construing the prior testimony exception is our Supreme Court's

rejection of the residual hearsay exception that exists in the federal rules. Several federal

                                              8

No. 30323-3-II1 - dissent
Acord v. Pettit


judges have concluded that the federal residual exception is, or may be, the only proper

basis for admitting prior testimony where FED. R. EVID. 804(b)( 1)' s party/predecessor

requirement is not met. See Lloyd, 580 F.2d at 1190 (Stern, J., concurring); Dartez v.

Fibreboard Corp., 765 F.2d 456, 462 (5th Cir. 1985). Washington has continually

decided against adopting a residual hearsay exception. Former ER 803(b) cmt., 804(b)(5)

cmt. (1979) (91 Wn.2d at 1171,1174).

       ER 102 provides that the evidence rules shall be construed, among other ends, to

secure fairness in administration, to the end that the truth may be ascertained and

proceedings justly determined. To read the party/predecessor requirement out of the

former testimony exception to the hearsay rule places a party at the mercy of a stranger's

trial of a different case, without a sufficiently high standard for reliability that would

make use of the prior testimony fair. The prior testimony exception is the only exception

in ER 803 and 804 that is not based on characteristics of the statement itself that make it

especially reliable. Apart from the testimonial oath (which is not sufficient to render a

statement nonhearsay5) there is nothing about a witness's direct testimony in a prior

action that is inherently reliable. Such a witness will frequently be a partisan. One must

therefore depend for reliability on the thoroughness of a prior party's investigation and

preparation and the quality of its cross-examination. Yet testing for admissibility solely


       5 See   ER 801 (c) (defining hearsay broadly enough to include prior statements
under oath).

                                               9
No. 30323-3-111 - dissent
Acord v. Pettit


by examining the prior party's "similar motive and opportunity" to cross-examine does

not test for this preparation and quality adequately, if at all.

       Perhaps this shortcoming has been overlooked because it did not present a

problem in the federal cases. In several of the key asbestos cases in which federal courts

have broadly construed the meaning of "predecessor in interest," the facts addressed by

the testimony were undisputed. Asbestos manufacturers against whom the evidence was

offered were presumably well-positioned to identify and present any contradictory

evidence. Given the stakes involved and the caliber of the law firms, it may be safe to

assume that the district courts had an unstated confidence in the thoroughness with which

cross-examination was prepared and conducted by the law firms defending prior actions.

       Here, by contrast, Mr. Chandler's testimony was not unchallenged. The Pettits

called Mr. Chandler's son, Brian, and his stepdaughter, Jill, both of whom disputed key

parts of their late father's (or stepfather's) testimony.6 The trial court found that Mr.

Chandler was in poor health at the time of the 1996 trial (he died in 1997), could not hear,

and was easily confused. Yet the lawyer for the Thomsens interposed no objections

during the course of his direct examination in the 1996 trial-this, despite the fact

(pointed out by the lawyer for the Pettits) that the direct ~xamination was often leading.

Having determined that the Thomsens had a similar motive and opportunity to cross­


        6 For clarity and consistency, we refer to Brian Chandler and Jill Metlow by their
first names. We intend no disrespect.

                                               10 

No. 30323'-3-III - dissent
Acord v. Pettit


examine Mr. Chandler, the trial court felt constrained to admit the testimony even while

acknowledging that Mr. Chandler was not cross-examined in 1996 with the benefit of the

preparation and thoroughness he would have expected from the Pettits' lawyer. 7

       In arriving at its factual findings, the trial court ultimately accepted Mr. Chandler's

testimony over that of his son and stepdaughter because Brian was a child in 1974 (the

year in which Mr. Chandler testified he built and thereafter maintained the fence) and Jill,

a teenager in 1974, moved away a few years later, living in the vicinity but no longer at

the family home. While it was not unreasonable for the court to attach greater weight to



       7 The trial court observed,
       I'm looking here at Tegland at page 191 in the same volume, quotation that
       "The party against whom the evidence is offered or a predecessor in interest
       must have an opportunity and similar motive in the former proceeding to
       develop the declarant's testimony by direct, cross or redirect". So
       opportunity, well yes there was an opportunity. There was a cross
       examination. Now similar motive, well, you know, it's-it's not a-it's
       not a thorough or complete cross examination that's required under the rule.
       It's not one that-that would be made by [the Pettits' lawyer], which would
       have been thorough and complete and well thought out in advance, but
       it's-it's what this language says at 191 and 192, " ... an opportunity and
       similar motive ... ". Well, the motive-and that's the language I have to ask
       and the motive would be similar here. The motive by [the Thomsens'
       lawyer] would be to call into question what Mr. Chandler was saying that
       he could remember. So when I go through this transcript and I've been
       through it now two or three times, I do find passages here and-and I
       acknowledge that there's some inaudible passages, there's some inartful
       questions, but, you know, just to go through this quickly.
RP at 298-99. At this point, the trial court proceeded to identify questions posed by the
Thomsens' lawyer raising matters that the Pettits' lawyer would likely have inquired
about as well.

                                             11 

No. 30323-3-III - dissent
Acord v. Pettit


the testimony of a witness who was an adult in 1974, the credibility determination

highlights a further aspect of unfairness in admitting the testimony in this case. The

Acords knew as early as 1994 that they had boundary issues with their neighbors over the·

fence line. They knew that the issues were not only with the Thomsens, but also with the

Pettits' predecessor, Leigh Robertson, who had bulldozed part of the fence and, in 1995,

ran Ed Acord out of the contested area with a gun when he attempted to rebuild the

comer and fence. As the trial court put it, "she was very public about her position, even

violent about it." RP at 283. Yet when the Acords brought their action against the

Thomsens in 1995-when there might have been more contemporaries of Mr. Chandler

available to dispute his characterization of his actions in 1974-they elected not to sue

Ms. Robertson, deferring resolution of that boundary dispute for 16 years instead. 8

       I will agree that "predecessor in interest" as used in ER 804(b)( 1) might


        8 In a distinguishable context, but one presenting similar fairness concerns, the
United States Supreme Court unanimously rejected "virtual representation" as an
adequate basis for nonparty preclusion, noting that the application of preclusion to
nonparties "runs up against the' deep-rooted historic tradition that everyone should have
his own day in court.'" Taylor v. Sturgell, 553 U.S. 880, 892-93, 128 S. Ct. 2161, 171 L.
Ed.2d 155 (2008) (quoting Richards v. Jefferson County, 517 U.S. 793, 798,116 S. Ct.
1761, 135 L. Ed. 2d 76 (1996». Here, of course, no one argued that the Pettits should be
bound by the outcome of the Acord/Thomsen suit. But their own outcome substantially
depended on the testimony of a key witness whom they never had the opportunity to
cross-examine. The majority of this court characterizes Mr. Chandler's testimony as
"central to the Acords' claim of adverse possession," a characterization with which I
agree. Majority at 8. When the Pettits moved the trial court for a directed verdict, the
trial court recognized that its decision whether to admit Mr. Chandler's testimony could
be decisive. RP at 262, 282.

                                            12 

No. 30323-3-III - dissent
Acord v. Pettit


reasonably be construed more broadly than substantive privity in light of the stated

purpose of the evidence rules. See ER 102 (purposes of the rules include "promot[ing]

growth and development of the law of evidence to the end that the truth may be

ascertained"). But a broadened reading should require that the proponent of the prior

testimony demonstrate the minimal fairness that was the express reason for amending the

federal rule to require that prior testimony be admitted only against parties or their

predecessors in interest. It could be construed to require, for example, not only that a

prior party had a similar motive and opportunity to cross-examine the prior testimony, but

also that the testimony is either sufficiently free from controversy, or was cross-examined

sufficiently effectively (even if not perfectly), as to make its use against the present party

fair.

        In this case, the Acords rely instead solely on federal cases and their argument

(unsupported, in my view) that the "predecessor in interest" aspect of our Washington

rule has not been rigidly applied. Because I find their position irreconcilable with the

rule and with Washington case law, I would find that the trial court erred and abused its

discretion in admitting the testimony.




                                              13